      Case 19-42814    Doc 16   Filed 11/14/19 Entered 11/14/19 17:56:14   Desc Main
                                  Document     Page 1 of 4



Kristin A. Zilberstein, Esq. (SBN 24104960)
Philip S. Traynor, Esq. (SBN 24083985)
GHIDOTTI | BERGER LLP
600 E. John Carpenter Fwy., Ste. 175
Irving, TX 75062
Ph: (949) 427-2010
Fax: (949) 427-2732
kzilberstein@ghidottiberger.com

Attorneys for Movant,
U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES
III TRUST

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                        § CASE NO.: 19-42814
                                              §
Mark Nicholas D'Amato                         § CHAPTER 13
                                              §
          DEBTOR,                             §
                                              §
                                              §
U.S. BANK TRUST NATIONAL                      §
ASSOCIATION, AS TRUSTEE OF THE                §
LODGE SERIES III TRUST,                       §
                                              §
          MOVANT.                             §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §




///

///

///
  Case 19-42814       Doc 16     Filed 11/14/19 Entered 11/14/19 17:56:14             Desc Main
                                   Document     Page 2 of 4



TO:    UNITED STATES BANKRUPTCY JUDGE, THE DEBTORS, AND ALL

       INTERESTED PARTIES

       PLEASE TAKE NOTICE that GHIDOTTI|BERGER, LLP, attorneys for U.S. BANK

TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES III TRUST

requests special notice of all events relevant to the above referenced bankruptcy and copies of all

pleadings or documents filed in relation to the above referenced bankruptcy, including all

pleadings or notices under Federal Rules of Bankruptcy Procedure, Rule 2002, the

commencement of any adversary proceedings, the filing of any requests for hearing, objections,

and/or notices of motion, or any other auxiliary filings, as well as notice of all matters which

must be noticed to creditors, creditors’ committees and parties-in-interest and other notices as

required by the United States Bankruptcy Code and Rules and/or Local Rules of the above-

referenced bankruptcy court.

       GHIDOTTI|BERGER, LLP, requests that for all notice purposes and for inclusion in the

Master Mailing List in this case, the following address be used:
                                    GHIDOTTI|BERGER, LLP
                                       1920 Old Tustin Ave.
                                       Santa Ana, CA 92705
                        Telephone (949) 427-2010 – Fax: (949) 427-2732
                               bknotifications@ghidottiberger.com

       Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a

waiver of the within party's:

       a.      Right to have any and all final orders in any and all non-core matters entered only

after de novo review by a United States District Court Judge;

       b.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

whether or not the same be designated legal or private rights, or in any case, controversy or

proceeding related hereto, notwithstanding the designation or not of such matters as "core
  Case 19-42814        Doc 16     Filed 11/14/19 Entered 11/14/19 17:56:14           Desc Main
                                    Document     Page 3 of 4



proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant

to statute or the United States Constitution;

       c.      Right to have the reference of this matter withdrawn by the United States District

Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and
       d.     Other rights, claims, actions, defenses, setoffs, recoupments or other matters

to which this party is entitled under any agreements at law or in equity or under the United

States Constitution.



               All of the above rights are expressly reserved and preserved by this party

without exception and with no purpose of confessing or conceding jurisdiction in any way

by this filing or by any other participation in these matters.



Dated: November 14, 2019

                                                       Respectfully submitted,

                                                       /S/ Kristin A. Zilberstein
                                                       Kristin A. Zilberstein, Esq.
                                                       State Bar No.: 24104960
                                                       600 E John Carpenter Fwy., Ste. 175
                                                       Irving, TX 75062
                                                       Tel: (949) 427-2010
                                                       Fax: (949) 427-2732
                                                       kzilberstein@ghidottiberger.com
                                                       COUNSEL FOR MOVANT
  Case 19-42814         Doc 16     Filed 11/14/19 Entered 11/14/19 17:56:14                 Desc Main
                                     Document     Page 4 of 4


                                    CERTIFICATE OF SERVICE
        On November 14, 2019, I served the foregoing documents described as Request for Special
Notice on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR                       TRUSTEE
        Mark S. Rubin                            Carey D. Ebert
        bankruptcy2@rubin-owens.com              ECFch13plano@ch13plano.com


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Kasra Sadjadi
                                                          Kasra Sadjadi




        On November 14, 2019, I served the foregoing documents described as Request for Special
Notice on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


 DEBTOR                                               U.S. TRUSTEE
 Mark Nicholas D'Amato                                US Trustee
 109 Links Lane                                       Office of the U.S. Trustee
 Aleto, TX 76008                                      110 N. College Ave.
                                                      Suite 300
                                                      Tyler, TX 75702


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Kasra Sadjadi
                                                         Kasra Sadjadi
